Citation Nr: 0902553	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  02-06 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to increase in the ratings for post-traumatic 
migraine headaches, currently assigned ratings of 10 percent 
prior to October 1, 2004, and 30 percent from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1986 to June 1991.  This case was originally before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2001 rating decision by the Houston, Texas Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
awarded service connection for post-traumatic migraine 
headaches, and assigned a 10 percent rating, effective April 
10, 2001.  The veteran disagreed with the rating assigned.  
In March 2003, the Board issued a decision which, in 
pertinent part, denied a rating in excess of 10 percent for 
the migraine headaches.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  While the matter was pending before the Court an 
April 2006 rating decision granted an increased 30 percent 
rating effective from October 1, 2004.  In May 2006, the 
Court issued an order that, in pertinent part, vacated the 
March 2003 Board decision with respect to the matter at hand 
and remanded the matter for readjudication consistent with 
the order.  This case was before the Board in January 2007 
when it was remanded for additional development.  Before the 
Court the veteran was represented by a private attorney; 
before the Board he is represented by Texas Veterans 
Commission.


FINDINGS OF FACT

Throughout the appeal period (since April 10, 2001), the 
veteran's post-traumatic migraine headaches have been 
manifested by characteristic prostrating attacks averaging 
one a month over  a period of several months; migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are not shown.  


CONCLUSION OF LAW

A 30 percent rating for post-traumatic migraine headaches is 
warranted from the earlier effective date of April 10, 2001, 
but a rating in excess of 30 percent for that disability is 
not warranted for any period of time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2008); 
38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code (Code) 8100 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

This appeal is from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, disability ratings, and effective dates has been 
made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The veteran is 
exercising his right to appeal the ratings assigned.  
Regardless, a January 2002 statement of the case (SOC) and an 
October 2008 supplemental SOC (SSOC) properly provided the 
veteran notice of the criteria for rating headaches, as well 
as further notice on the downstream issue of an increased 
initial rating, including of what the evidence showed, and 
why the current ratings were assigned.  The veteran has had 
ample opportunity to respond and supplement the record.  He 
is not prejudiced by this process; notably, he does not 
allege that notice in this case was less than adequate or 
that he is prejudiced by any notice deficiency.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's service treatment records (STRs) and 
pertinent post-service medical records has been completed.  
He did not identify any pertinent, outstanding treatment 
records.  The RO arranged for VA examinations in May 2001 and 
May 2007.  Evidentiary development is complete.  VA's duties 
to notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's migraine headaches have been rated by the RO 
under Code 8100.  Under this Code, migraines resulting in 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
rating.  Migraines resulting in characteristic prostrating 
attacks occurring on an average once a month over the last 
several months warrant a 30 percent rating.  Migraines with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a, Code 8100.

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's STRs show that he was struck in the right eye 
with a spring-loaded cap in May 1990.  Thereafter, he 
complained of headaches, which became more pronounced 10 or 
11 days after the injury.  

On May 2001 VA neurological examination, the examiner noted 
the veteran's history of intermittent headaches which had 
features suggestive of migraines.  The examiner opined that 
the veteran had not been appropriately treated for his 
headaches.  The veteran described the headaches as causing 
"blinding" pain, and reported photophobia, but did not 
indicate that either nausea or vomiting accompanied his 
headaches.  The diagnosis was probable post-traumatic 
migraine headaches.  The VA examination report indicates by 
history that the veteran experienced "moderate" migraine 
headaches three to four times a week, and more "severe" 
headaches anywhere from one to two per week to once every two 
weeks.

A July 2001 VA outpatient treatment record notes the 
veteran's complaints of headaches that required sleep and a 
dark room to improve.

As noted above, the September 2001 rating decision on appeal 
awarded service connection for post-traumatic migraine 
headaches, and assigned a 10 percent rating, effective April 
10, 2001.  

VA outpatient treatment records dated from 2002 to 2004 note 
that the veteran was seen with complaints of migraine 
headaches.  In February 2002 and May 2003, he reported having 
these headaches two or three times a month.  In February 
2002, he reported that he almost needed to stay in bed or in 
the dark for his headaches to improve.

In a statement received by the RO on October 1, 2004, the 
veteran indicated that he wished "to open a new claim" for 
migraine headaches.

On January 2005 VA neurological examination, the veteran 
complained of headaches which he described as an achy 
tightness ranging from moderate to severe in intensity.  The 
severe headaches were accompanied by nausea, vomiting, 
dizziness, blurred vision, photophobia and phonophobia.  The 
veteran indicated that he experienced headaches three to four 
times per month.  He also reported that he was generally able 
to maintain ordinary function even when experiencing 
"severe" headaches.  The examiner noted that the veteran's 
headaches had been unresponsive to medication.  

As indicated above, an April 2006 rating decision granted an 
increased 30 percent rating for the veteran's headaches 
effective from October 1, 2004.

On May 2007 VA neurological examination, the veteran reported 
that his headaches have remained essentially unchanged since 
service.  He indicated that his headaches were localized to 
the right side, and involved a tightness or achiness that 
ranged from moderate to severe in intensity.  The severe 
headaches were associated with nausea, vomiting, dizziness, 
blurred vision, photophobia and phonophobia; they occurred 
two to three times per month.  Rest and relaxation in a dark, 
quiet room attenuated the pain.  He reported that he was 
generally able to maintain ordinary function when 
experiencing these headaches.  He also stated that he 
experienced a severe, completely disabling attack, lasting 12 
to 24 hours, approximately once a year.  The veteran reported 
that he worked as a facilities manager (a supervisory 
position) at a commercial driving company.  He stated that he 
had never taken days off from work because of his headaches 
in the past.  He reported that although his headaches do not 
cause significant professional or personal disability, they 
do affect his quality of life (i.e., he limits his outdoor 
activity for fear of inciting a headache).  The impression 
was post-traumatic headaches, vascular in nature, moderate to 
severe.  In a July 2008 addendum, the VA examiner again noted 
that the veteran had moderate to severe headaches two or 
three times per month, and severely disabling, prostrating 
attacks once a year.  He also noted again that the veteran 
had never taken days off from work because of his headaches 
in the past.

Initially, the Board notes that while the veteran's appeal 
was still pending before the Court, the RO improperly treated 
his October 2004 statement as a claim for increase.  The RO 
subsequently granted staged ratings for the veteran's post-
traumatic migraine headaches.  The veteran's headaches are 
currently rated 10 percent disabling prior to October 1, 
2004, and 30 percent disabling from October 1, 2004.

The evidence of record reasonably supports a conclusion that 
a 30 percent rating is warranted for the veteran's post-
traumatic migraine headaches for the period prior to October 
1, 2004 (from April 10, 2001).  The medical evidence of 
record shows the veteran experienced characteristic 
prostrating attacks that occurred on an average of once a 
month since April 10, 2001.  Specifically, VA examination 
reports in May 2001, January 2005 and May 2007, and VA 
treatment records dated from 2001 to 2004, all note that the 
veteran complained of severe migraine headaches with 
photophobia occurring at least two times per month and as 
much as four times per month.  He needed to stay in bed or in 
the dark for these headaches to improve.  Medication was not 
effective.

The evidence is against a finding that post-traumatic 
migraine headaches have been productive of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability so as to warrant an even 
higher 50 percent rating at any point during the appeal 
period.  The veteran first reported completely prostrating 
attacks on VA examination in May 2007; however, he stated 
that these attacks only occurred once a year.  Certainly, the 
evidence does not show (nor does the veteran allege) that his 
headaches have produced severe economic inadaptability.  He 
continues to work, and has indicated he never had to time off 
from work due to the headaches.  He conceded to the May 2007 
examiner that the headaches do not cause significant 
professional disability, but claimed they have had an impact 
on his lifestyle.  In that regard it is noteworthy that 
disability ratings are intended primarily to reflect the 
average impairment in earning capacity due to the specific 
disability.  The schedular criteria for the next higher (50 
percent) rating for post-traumatic migraine headaches are not 
met, and such rating is not warranted.


ORDER

An earlier effective date of April 10, 2001, is granted for 
the 30 percent rating for the veteran's post-traumatic 
migraine headaches, subject to the regulations governing 
payment of monetary awards; a rating in excess of 30 percent 
for post-traumatic migraine headaches is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


